PER CURIAM.
The trial court in an extensive and detailed order found that a permanent easement exists, in favor of appellees, over the south five feet of appellant’s property. The *991court also determined that the proof was insufficient to establish an easement by prescription over the north ten feet of appellant’s property. Our review of the record leads us to conclude that both findings are supported by substantial competent evidence and accordingly, the judgment is affirmed.
DOWNEY and HURLEY, JJ., and UP-CHURCH, JOHN J., IV, Associate Judge, concur.